Citation Nr: 1043795	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-15 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of herniated disc, L4-5, with 
hypertrophic spurring.

2.  Entitlement to an evaluation in excess of 10 percent for 
dislocation of left knee with arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for 
instability of left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to March 1977.

This appeal comes before the Board of Veterans' Appeals (Board) 
from June 2007 and September 2008 rating decisions by the 
Oakland, California, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  


FINDING OF FACT

In September 2010, prior to the promulgation of a decision in the 
present appeal, the Board received notification from the 
appellant that he wished to withdraw his appeals.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 C.F.R. § 
20.204.  

The appellant, via written statement received by the Board in 
September 2010, has withdrawn these appeals and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeals and they are dismissed.


ORDER

The appeals are dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


